Citation Nr: 1224782	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, to include combat service in Vietnam.  He is the recipient of the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

When this matter was previously before the Board in March 2011, it was remanded for further development.  It has since been returned to the Board for further adjudication.


FINDINGS OF FACT

1.  The Veteran is rated as 50 percent disabled for PTSD, as10 percent disabled for bilateral hearing loss, 10 percent disabled for tinnitus, and as noncompensably disabled for status post left hand superficial shrapnel injury.  The Veteran's combined rating is 60 percent from May 2005.

2. The Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159.

Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities include PTSD (rated at 50 percent), bilateral hearing loss (rated at 10 percent), bilateral tinnitus (rated at 10 percent) and status post left hand superficial shrapnel injury (rated at 0 percent).  The Veteran's combined disability evaluation is 60 percent.  38 C.F.R. § 4.16(a).  This evaluation does not meet the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether there exists an extra-schedular basis for the grant of entitlement to TDIU. 

As noted above, 38 C.F.R. § 4.16(b) allows for TDIU on an extra-schedular basis only in exceptional cases.  In this case, the Veteran argues that he is entitled to a TDIU, citing the severity of his service-connected psychiatric and other disabilities and their functional limitations, and medical opinion evidence substantiating such assertion.  

Information of record shows that the Veteran has a high school diploma and one-year of college-level training.  His most recent work experience was primarily as apartment porter, although the record indicates that he held other jobs in the past as a painter and post office worker, with all full-time employment reportedly ceasing in September 2005.

One of the Veteran's former employers, in a June 2007 statement, indicated that the Veteran had not held steady employment since 1994.  The employer further noted that while the Veteran was a good worker, he was involved occasionally in arguments with fellow workers.  The employer also stated that the Veteran worked best alone, and that he did not associate with his co-workers.

Statements dated in June 2007 from the Veteran's spouse and adult children, described the Veteran as having poor vocational adjustment for an extended period of time, in that he had worked at many, many jobs, including two stints of working at the post office.  While the Veteran was able to find work when he was younger, after landing a job, he consistently and quickly became upset with it or with his supervisor or co-workers and moved on to other employment.  He repeated this behavior with each job.  The Veteran's family members also stated they observed various PTSD symptoms, including irritability, anger, profuse sweating, nightmares, and interpersonal difficulties.

VA treatment records reflect the Veteran's ongoing receipt of mental health care during the period from June 2007 to the present.  During that time, the dosages of the Veteran's prescribed psychotropic medications, including Citalopram and Trazadone, were increased in an effort to further control his PTSD symptoms.  

In a January 2009 letter, the Veteran's treating physician in the VA's Trauma Recovery Program stated that he had been caring for the Veteran since July 2007and that his PTSD and dysthymia were severe, with there being ongoing problems with social isolation, paranoia, and very poor interpersonal relationships.  The physician further noted that the Veteran had held multiple jobs in the past and had been unable to sustain any single one of them due to his inability to relate with people and to cope with job-related stress.  In the opinion of the treating VA physician, the Veteran was totally incapacitated by his psychological impairments and he was unlikely to be able to obtain or maintain any gainful employment in the community.

The Veteran was afforded VA medical examinations in August 2010.  The Board notes that the audiologist performing the audiological portion of the examination did not have the opportunity to review the Veteran's claims folder.  The audiological examination showed the presence of bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss was capable of causing at least some degree of communication difficulty in most settings, especially in the presence of background noise.  The examiner also noted that the Veteran had difficulty in conducting ongoing dialogue either face-to-face or by telephone, but did not prevent the Veteran from maintaining employment in jobs in which communication was less of an ongoing priority.  The examiner noted that the Veteran had previously worked as a painter, which was a good example of the type of job for which hearing loss would pose only minimal problems.  Regarding the Veteran's tinnitus, the examiner found no reason that such would interfere with his ability to obtain or maintain employment in any setting.

A VA PTSD examination in August 2010 yielded Axis I diagnoses of PTSD and depressive disorder.  A Global Assessment of Functioning Scale score of 54 was assigned on the basis of moderate symptoms and impairment of functioning.  The examining psychologist opined that the Veteran's PTSD symptoms caused some difficulties in occupational functioning (anxiety, irritability, and difficulties getting along with supervisors), but would not prevent him from working.

In July 2011, the Veteran's claim was referred to the Director of Compensation Services for extraschedular consideration under 38 C.F.R. § 4.16(b).  The Director, relying on the August 2010 VA PTSD examination, concluded that the record contained no evidence to indicate that the Veteran's service-connected PTSD impedes on his ability to sustain and follow gainful employment.  It was concluded that the evidence of record did not support entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Based on the foregoing evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable solely as a result of his service-connected disabilities.  Specifically, the Board notes that the fact that the Veteran's service-connected disabilities have been evaluated in combination as 60 percent disabling throughout the appeal period signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Additionally, the Board notes that by definition, a 50 percent rating for psychiatric disablement contemplates occupational and social impairment with reduced reliability and productivity and his 10 percent ratings for auditory impairments likewise result in further occupational limitations.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of his service-connected disabilities, citing the reports of the recent VA examinations in 2010.  The Director of Compensation and Pension Services, again relying on the 2010 VA examinations also found that there was no evidence that indicates that the Veteran's service-connected disabilities impeded his ability to sustain and follow gainful employment.  

Conversely, the Veteran's treating VA physician opined that it was unlikely that the Veteran would be able to obtain or maintain gainful employment due to his PTSD and associated depression.  Additionally, the Veteran and his family members submitted credible testimony regarding the functional limitations associated with the disabilities in question, which are noted to be significant and far-reaching.  The Board additionally notes that neither the VA examiners nor the Director addressed the VA physician's opinion or the credible testimony submitted by the Veteran and his family members, in reaching their conclusions that the Veteran was not prevented from obtaining and maintaining meaningful employment.  

As such, the Board finds the January 2009 VA physician's opinion, coupled with the credible testimony from the Veteran, his family, and his former employers more probative than the August 2010 VA examinations.  Particularly noteworthy is that the January 2009 VA physician opined that it was unlikely that the Veteran is able to obtain or maintain gainful employment due to his PTSD and associated depression.  

Accordingly, the Board finds that the evidence is at least in relative equipoise that the Veteran's service-connected disabilities render him unemployable, and therefore a TDIU on an extraschedular basis is warranted.
ORDER

A total disability rating based on individual unemployability due to service-connected disability is granted, on an extraschedular basis, throughout the period of this claim, subject to the criteria governing the award of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


